Citation Nr: 1633968	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  14-16 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 20 percent for lumbar degenerative disc disease, with intervertebral disc syndrome and radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1985, from June 2007 to February 2008, and from August 2010 to June 2012.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2013 rating decision, by the Des Moines, Iowa, Regional Office (RO), which granted service connection for lumbar degenerative disc disease with intervertebral disc syndrome, evaluated as 20 percent disabling, effective June 15, 2012; that rating action denied the claim of entitlement to service connection for hypertension.  The Veteran perfected a timely appeal to that decision.  

On June 8, 2016, the Veteran offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is of record.  

The issue of entitlement to an initial rating in excess of 20 percent for lumbar degenerative disc disease, with intervertebral disc syndrome and radiculopathy of the left lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's hypertension did not have onset during his first two periods of active service, and it was not caused by those periods of active service, and did not manifest within one year of separation from those periods of active service.  

2.  There was no examination of the Veteran prior to his acceptance into the period of active service that began in August 2010.

3.  Hypertension did not chronically increase in disability during the period of active service that began in August 2010.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. §§ 3.159 , 3.326(a) (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in March 2012 and October 2012, prior to the initial adjudication of the claim on appeal.  Additional letters were issued in March 2014, August 2014 and January 2015.  

It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding this matters for yet more development.  


II.  Factual background.

The Veteran's service treatment records (STRs) for his period of active duty service from October 1982 to October 1985 include a July 1982 enlistment examination report that shows that clinical evaluation of the heart and endocrine system was normal and that a blood pressure reading of 118/72 was made.  The records from the Veteran's first period of active duty were entirely negative for any complaints, findings or diagnosis relating to hypertension.  The separation examination in September 1985 was reported to be normal.  

The enlistment examination into the reserve, dated April 1, 2004, reflects a blood pressure reading of 136/90.  

VA progress notes reflect elevated blood pressure readings.  These include, for example, readings of 135/80 in May 2008, 132/94 in October 2008, 137/90 in February 2009, 140/100 in May 2009 (with a recommendation regarding Lisinopril for high blood pressure).  A primary care note, dated May 7, 2009, indicates the Veteran's blood pressure looked a little bit better with the low dose Zestril.  The assessment included hypertension.  During a periodic health assessment in June 2010, the Veteran denied ever having had hypertension.  The Veteran was seen in the emergency room in June 2010 with complaints of chronic lower back pain since military training in 2007; his blood pressure reading was 157/97.  

A DD Form 214 documents that the Veteran entered his last period of active service on August 4, 2010.  Service records include that the Veteran underwent a pre-deployment health assessment with dates from August 8-11, 2010.  These records include an August 11, 2010 diagnosis of hypertension.   

The Veteran's application for service connection for high blood pressure (VA Form 21-526c) was received in March 2012.  Submitted in support of the claim were VA progress notes dated from September 2010 to May 2011.  These records reflect diagnoses of hypertension.  

Received in September 2012 were additional records of treatment of the Veteran during non active service in the National Guard.  A March 2006 treatment note reflects a blood pressure of 130/86.  When seen in July 2007, the Veteran's blood pressure reading was 148/94; the assessment was blood pressure isolated elevated.  In August 2007, it was noted that the Veteran had isolated elevated blood pressure.  In October 2007, the Veteran's blood pressure was 145/79.  During a clinical visit on November 18, 2007, the Veteran's blood pressure was 136/72.  When seen on January 23, 2008, the Veteran had a blood pressure reading of 147/105; however, no pertinent diagnosis was noted.  On examination in April 2008, his blood pressure reading was 123/81.  The Veteran was seen for a pre-deployment examination on August 11, 2010, at which time he was diagnosed with hypertension (systemic) new onset.  It was noted that he needed to follow up with SRP for deployment medications.  

The Veteran was afforded a VA examination in January 2013 for evaluation of his claimed hypertension.  It was noted that the Veteran was diagnosed with hypertension in September 2009 and started on medication.  Blood pressure readings used to establish the diagnosis included a reading of 139/100 on September 10, 2009, and 126/90 on December 13, 2010.  On the day of the examination, the blood pressure readings were 140/94, 142/96, and 142/97.  The examiner noted that STRs indicate the Veteran was diagnosed with hypertension on September 10, 2009 and has been on medication since that time.  It is at least as likely as not the claimed condition of hypertension was proximately due to or caused by illness or injury while on active duty.  

On July 23, 2013, the Veteran's claims files were referred to the VA examiner for review and a medical opinion regarding the etiology of the hypertension.  The examiner stated that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an inservice injury, event, or illness.  The examiner noted that the Veteran was diagnosed with essential hypertension in 2009 and started on medication, since that time his blood pressure has been fairly well-controlled with no episodes of hypertensive emergency or urgency requiring acute treatment.  

Received in September 2013 were additional service treatment records.  Medical Board evaluation in May 2011, the Veteran indicated that he was told in August 2010 that he had high blood pressure; it was noted that the Veteran was currently taking Lisinopril for his high blood pressure.  

At the June 2016 hearing, the Veteran testified that he was diagnosed with hypertension when he was being examined for deployment in 2009.  He was first told by a doctor when he was initially examined in Des Moines before going to Mississippi; he was given the same diagnosis by another doctor in Mississippi.  It was noted that the diagnosis was made during a clinical visit in May 2009.  The Veteran related that he was not treated for hypertension during service, not until he returned, and that he was not diagnosed with hypertension before May 2009.  


III.  Legal Analysis.

Veterans are entitled to an award of service connection for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection for a chronic disease such as arteriosclerosis and cardiovascular-renal disease, including hypertension, may be granted if manifest to a compensable degree within one year of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 note (1) (2015).  

A veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at that time.  38 U.S.C.A. § 1111 (West 2014).  Such noting must be on an examination report.  

Initially, the Board notes that the evidence of record does not show, nor does the Veteran assert, that his hypertension had its onset during his first two periods of service or within the first year thereafter.  The evidence clearly shows that it was not until well after separation from his second period of service in 2008 that the Veteran received a diagnosis of hypertension.  There is no medical evidence that links the Veteran's hypertension to his first two periods of service.  The STRs from the first two periods of active service do not contain complaints, treatment, or diagnosis for hypertension.  

In fact, the STRs during a period of active duty prior to that last period of active duty do not contain any diagnosis of hypertension.  Although what appears to have been an elevated pressure was noted in February 2008, hypertension was not then diagnosed.  

Of note is that there is no report of medical examination at the time of enrollment and acceptance into active service.  Rather, there is evidence after August 4, 2010, when the Veteran was already enrolled in active service, of hypertension.  The section 1111 presumption of soundness does not attach if there is no such examination at the time of acceptance into service.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  As such the Veteran is not presumed to have been sound at the time of acceptance into his last period of active service.  

In this case, the Board finds that there is compelling evidence that the Veteran's hypertension preexisted his last period of active service.  In so finding, the Board notes that VA treatment records clearly document diagnosis of hypertension in May 2009 and that the Veteran was started on medication.  This is also evidence against a finding that his hypertension manifested to a compensable degree within one year of either of his first two periods of active service.  As to the last period of active service, the pertinent question is whether his hypertension was aggravated by that period of active service.  

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2015).  The burden of showing a worsening of the condition lies with the claimant, but if worsening is shown to an equipoise evidentiary standard, a rebuttable presumption of aggravation attaches.  38 C.F.R. § 3.303 (2015).  

After a consideration of the evidence of record, the Board finds that the Veteran's preexisting hypertension did not undergo an increase in disability in service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In this case, the Veteran's service treatment records dated from August 2010 to June 2012 merely noted diagnosis of hypertension and medication management.  There is no suggestion in these records of even intermittent flare-ups or temporary conditions related to his hypertension during service.

The service treatment records support the fact that hypertension was demonstrated in service, but those symptoms were managed through medication.  Post-service treatment reflects continued treatment of hypertension with occasional changes in medication to manage blood pressure.  This is compelling evidence that there was no increase in disability during the last period of active service.  Additionally, following a review of the evidence, in July 2013, a VA examiner concluded that the Veteran's hypertension, was not aggravated by service.  The Board has considered the statements of the Veteran; however, he has not offered any specific statements that conflict with the Board's finding that there was no increase in disability during service.  Therefore, the preponderance of evidence is against granting the claim based on the last period of active service.  

In summary, the preponderance of evidence is against granting the claim based on any period of active service and thus the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is denied.  


REMAND

The Veteran claims entitlement to an increased rating for his service-connected low back disability.  The Veteran indicates that he has had this back condition since service, and it continues to worsen.  The Veteran also indicates that the back pain is constant and interferes with daily activities.  At his personal hearing in June 2016, the Veteran reported that he suffers from extreme pain all the time for which he has to take medications.  The Veteran related that he is limited in what he is able to do in terms as employment goes.  The Veteran indicated that he worked driving an armored car.  He occasionally lifts heavy objects.  The Veteran indicated that he works approximately 12 hours a day.  The Veteran testified that he has received all the therapy necessary, and has been told that it's as far as they can go.  The Veteran maintained that his back disorder affected his employment.  The Veteran reported that his back has gotten worse than it was at the time of his last examination in 2014; he noted that breathing now causes him to have pain in his back.  The Veteran indicated that he now experiences numbness in his feet and legs, and he has tingling in his hands.  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

While a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  As noted above, the Veteran stated at his June 2016 hearing that the symptoms of his low back disorder are worse since his last VA examination, and that he has increased symptoms in his lower extremities.  Accordingly, a new VA examination is required to determine the current severity of the Veteran's service-connected lumbar spine disorder.  

 In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Ensure that the Veteran is scheduled for a VA examination of his service connected spine disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the requested examination.  The examiner should identify all orthopedic and neurological symptoms related to the spine disability and fully describe the extent and severity of those symptoms.  The examiner must comment on the functional impairment resulting from the Veteran's spine disability.  

2.  Then, readjudicate the claim that is the subject of this remand.  If any benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


